--------------------------------------------------------------------------------

Exhibit 10.1


NOTE PURCHASE AGREEMENT
 


THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of March 5, 2010, is
entered into by and between Helix Wind, Corp., a Nevada corporation (the
“Company”), with its principal executive office at 1848 Commercial Street, San
Diego, CA 92113, and St. George Investments, LLC, an Illinois limited liability
company, its successors or assigns (the “Investor”), with its principal
executive office at 303 East Wacker Drive, Suite 311, Chicago, Illinois
60601.  Each of the Company and the Investor are referred to herein individually
as a “Party” and collectively as the “Parties.”
 
 
A.          The Company has duly authorized the sale and issuance to the
Investor of a convertible secured promissory note (the “Note”) in the principal
amount of One Hundred Thirty Two Thousand Five Hundred and 00/100 Dollars
($132,500) in the form attached hereto as Exhibit A.
 
B.           On the terms and subject to the conditions set forth herein, the
Investor is willing to purchase from the Company, and the Company is willing to
sell to the Investor, the Note.
 
NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.      The Note and the Closing.
 
(a)      Issuance of the Note.  At the Closing (as defined below), the Company
agrees to issue and sell to the Investor, and, subject to all of the terms and
conditions hereof, the Investor agrees to purchase, the Note.
 
(b)      Closing; Delivery.  The sale and purchase of the Note shall take place
in a closing (the “Closing”), to be held at the office of the Investor at such
time as the Company and the Investor may determine.  At the Closing, the Parties
shall sign and deliver to each other copies of the Transaction Documents and the
Investor shall deliver One Hundred Thousand and 00/100 Dollars ($100,000.00)
(the “Purchase Price”) to the Company.
 
2.      Representations and Warranties of the Company. The Company represents
and warrants to the Investor as of the Closing that:
 
(a)      Due Organization, Qualification, etc. Each of the Company and its
subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of its state of formation; (ii) has the power and authority to own,
lease and operate its properties and carry on its business as now conducted; and
(iii) is duly qualified, licensed to do business and in good standing as a
foreign corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a Material Adverse Effect.  For
purposes of this Agreement the term “Material Adverse Effect” means a change,
event or occurrence that individually, or together with any other change, event
or occurrence, has or would reasonably be expected to have a material adverse
impact on the financial position, business results, operations or prospects of
the Company, taken as a whole.

 
 

--------------------------------------------------------------------------------

 

 
 
(b)      Authority. The execution, delivery and performance by the Company of
each Transaction Document (as defined below), and the consummation of the
transactions contemplated hereby and thereby (i) are within the power of the
Company and (ii) have been duly authorized by all necessary actions on the part
of the Company.
 
(c)      Enforceability. Each Transaction Document executed, or to be executed,
by the Company has been, or will be, duly executed and delivered by the Company
and constitutes, or will constitute, a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
general principles of equity.
 
(d)      Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not
(i) violate its articles of incorporation or bylaws or other organizational
documents or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company; (ii) violate any provision of, or result
in the breach or the acceleration of, or entitle any other person to accelerate
(whether after the giving of notice or lapse of time or both), any material
mortgage, indenture, agreement, instrument or contract to which the Company is a
party or by which it is bound; or (iii) result in the creation or imposition of
any lien upon any property, asset or revenue of the Company  or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations, or any of its assets or properties.
 
(e)      Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
person or entity (including, without limitation, the shareholders of any person)
is required in connection with the execution and delivery of the Transaction
Documents executed by the Company and the performance and consummation of the
transactions contemplated thereby.
 
(f)      No Violation or Default. Neither the Company nor any of the Company’s
subsidiaries is in violation of or in default with respect to (i) its articles
of incorporation  or bylaws or other organizational documents or any material
judgment, order, writ, decree, statute, rule or regulation applicable to such
entity; or (ii) any material mortgage, indenture, agreement, instrument or
contract to which such entity is a party or by which it is bound (nor is there
any waiver in effect which, if not in effect, would result in such a violation
or default).
 
(g)      Litigation. Other than as disclosed in the SEC Documents (defined
below), no actions (including, without limitation, derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of the Company,
threatened against the Company or the Company’s subsidiaries at law or in equity
in any court or before any other governmental authority which if adversely
determined (i) would (alone or in the aggregate) result in a material liability
or have a Material Adverse Effect or (ii) seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by the Company of the
Transaction Documents or the transactions contemplated thereby.
 
(h)      Title. The Company and the Company’s subsidiaries own and have good and
marketable title in fee simple absolute to, or a valid leasehold interest in,
all their respective real properties and good title to their other respective
assets and properties, subject to no liens except as have been disclosed to the
Investor.

 
- 2 -

--------------------------------------------------------------------------------

 

 


 
(i)      Intellectual Property.
 
(i)      Ownership.  The Company owns or possesses or can obtain on commercially
reasonable terms sufficient legal rights to all patents, trademarks, service
marks, trade names, copyrights, trade secrets, licenses (software or otherwise),
information, processes and similar proprietary rights (“Intellectual Property”)
necessary to the business of the Company as presently conducted, the lack of
which could reasonably be expected to have a Material Adverse Effect.  Except
for agreements with its own employees or consultants, standard end-user license
agreements, support/maintenance agreements and agreements entered in the
ordinary course of the Company’s business, all of which have been made available
for review by the Investor, there are no outstanding options, licenses or
agreements relating to the Intellectual Property, and the Company is not bound
by or a party to any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity.  The Company has not
received any written communication alleging that the Company has violated or, by
conducting its business as currently conducted, would violate any of the
Intellectual Property of any other person or entity, nor is the Company aware of
any basis therefor.  The Company is not obligated to make any payments by way of
royalties, fees or otherwise to any owner or licensor of or claimant to any
Intellectual Property with respect to the use thereof in connection with the
present conduct of its business other than in the ordinary course of its
business.  There are no agreements, understandings, instruments, contracts,
judgments, orders or decrees to which the Company is a party or by which it is
bound which involve indemnification by the Company with respect to infringements
of Intellectual Property, other than in the ordinary course of its business.
 
(ii)      No Breach by Employees.  The Company is not aware that any of its
employees is obligated under any contract or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
materially interfere with the use of his or her efforts to promote the interests
of the Company or that would conflict with the Company’s business as presently
conducted.  Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business by the employees of the Company, nor the
conduct of the Company’s business as presently conducted, will, to the Company’s
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employee is now obligated.  The Company does
not believe it is or will be necessary to use any inventions of any of its
employees made prior to their employment by the Company of which it is aware.
 
(j)      Accuracy of Information Furnished. None of the Transaction Documents
and none of the other certificates delivered by the Company to the Investor
pursuant to the Transaction Documents contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 
- 3 -

--------------------------------------------------------------------------------

 

 
(k)      SEC Documents; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (all of the foregoing filed
prior to the date hereof or amended after the date hereof and all exhibits
included therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”) on timely basis or has received a valid extension of such time of
filing and has filed any such SEC Document prior to the expiration of any such
extension. The Company has made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).  No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents, including, without limitation, information
referred to in this Agreement, contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.
 
(l)      No Commissions.  Except as set forth in Schedule 2(l), the Company has
not incurred any obligation for any finder’s or broker’s or agent’s fees or
commissions or similar compensation in connection with the transactions
contemplated by the Transaction Documents.  Any such compensation shall be
given, if at all, only in accordance with applicable law.
 
(m)    Authorized Shares.  The Company has, as of the Closing, and shall at all
times until full repayment of the Note maintain, sufficient authorized but
unissued shares of Common Stock to meet its obligations, as they may arise from
time to time, under the Note.  The Company’s failure to fulfill this covenant
shall be deemed, without limiting other remedies, an immediate Event of Default
under the Note.
 
(n)     Listing Approval.  The Company’s Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and the Company has taken no action
designed to terminate, or which to its knowledge is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act nor
has the Company received any notification that the SEC is contemplating
terminating such registration.  The Company has not, in the twelve (12) months
preceding the date hereof, received notice from any primary trading market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such primary trading market. The Company is, and has no reason to believe that
it will not in the foreseeable future continue to be, in compliance with all
such listing and maintenance requirements.

 
- 4 -

--------------------------------------------------------------------------------

 


 
 
(o)      No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Note under the
Securities Act of 1933, as amended (the “Securities Act”), or cause this
offering of the Note to be integrated with prior offerings by the Company for
purposes of the Securities Act.
 
3.      Representations, Warranties and Covenants of the Investor. The Investor
represents and warrants to the Company as of the Closing, and makes certain
covenants to the Company, as follows:
 
(a)      Binding Obligation. The Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement is a valid and binding obligation of the Investor,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
(b)      Access to Information. The Investor acknowledges that the Company has
offered the Investor access to the corporate records and accounts of the Company
and to all information in its possession relating to the Company, has made its
officers and representatives available for interview by the Investor, and has
furnished the Investor with all documents and other information required for the
Investor to make an informed decision with respect to the purchase of the Note.
 
(c)      Short Sales. So long as any portion of the Note is outstanding a Event
of Default (as defined in the Note) has occurred, neither Investor not any of
its affiliates shall engage in any short sales of, or sell put options or
similar instruments with respect to, the Company’s Common
Stock.  Notwithstanding the above, if the Investor elects to receive shares of
Common Stock in payment of the Company’s obligations under the Note, the
Investor may sell shares of Common Stock against delivery of Repayment Shares
(as defined below).
 
(d)      Confession. The Investor agrees it will not file the Confession
(defined below) unless and until an Event of Default under the Note has
occurred; provided, however, that upon such an Event of Default, the Investor
shall be entitled to immediately file such Confession in ex parte fashion.
 
4.      Conditions to Closing of the Investor.
 
(a)      Generally.  The Investor’s obligations at the Closing are subject to
the fulfillment, on or prior to the Closing, of all of the following conditions,
any of which may be waived in whole or in part by the Investor:
 
(i)       Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof shall have been true and correct when
made, and shall be true and correct as of the Closing.

 
- 5 -

--------------------------------------------------------------------------------

 

 
(ii)      Approvals and Filings. Except for any notices required or permitted to
be filed after the Closing with certain federal and state securities
commissions, the Company shall have obtained (a) all governmental approvals
required in connection with the lawful sale and issuance of the Note, and (b)
all third party approvals required to be obtained by the Company in connection
with the execution and delivery of the Transaction Documents by the Company or
the performance of the Company’s obligations thereunder.
 
(iii)      Legal Requirements. At the Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Note shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.
 
(iv)     Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investor.
 
(v)      Transaction Documents.  The Company shall deliver, or cause to be
delivered, the following documents, which shall have been executed by all of the
parties thereto (collectively, the “Transaction Documents”):
 
(1)           This Agreement;
 
(2)           The Note;
 
(3)           A written opinion letter substantially in the form attached hereto
as Exhibit B delivered by the Company’s legal counsel, addressed and acceptable
to the Investor, indicating the following: (i) that the issuance of the Note and
the Company’s actions under this Agreement are valid actions of the Company and
have been duly authorized by all necessary actions on the part of the Company;
and (ii) that the transactions contemplated hereby comport with the requirements
of the Company’s articles of incorporation, bylaws and all other organizational
documents and contracts, obligations, material judgments, orders, writs,
decrees, statutes, laws, rules and regulations applicable to the Company.
 
(4)           A Consent to Entry of Judgment by Confession substantially in the
form attached hereto as Exhibit C (the “Confession”);
 
5.      Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Note at the Closing is subject to the fulfillment, on or
prior to the Closing, of the following conditions, any of which may be waived in
whole or in part by the Company:
 
(a)      Representations and Warranties. The representations and warranties made
by the Investor in Section 3 hereof shall be true and correct when made, and
shall be true and correct as of the Closing.
 
(b)      Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.
 
(c)      Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Investor, of the Note shall be legally
permitted by all laws and regulations to which the Investor or the Company are
subject.

 
- 6 -

--------------------------------------------------------------------------------

 

 
(d)      Purchase Price.  The Investor shall have delivered to the Company the
Purchase Price in respect of the Note.
 
6.      Limitations on Shares Issued as Payment of Interest or Principal or on
Conversion of Note.  If at any time after the Closing, the Investor shall
receive (or shall attempt to convert the Note into)  shares of the Company’s
Common Stock in payment of interest or principal, so that the Investor would
hold by virtue of such action or receipt of shares of Common Stock under or
pursuant to conversion of the Note a number of shares exceeding 9.99% of the
number of shares of the Company’s Common Stock outstanding on such date (the
“9.99% Cap”), the Company shall not be obligated and shall not issue to the
Investor shares of its Common Stock which would exceed the 9.99% Cap.
 
7.      Expenses; Affirmative and Negative Covenants of the Company.
 
(a)      Expenses. The Company, without regard to whether any Closing is
effectuated, will pay the reasonable transaction and legal expenses of the
Investor’s Counsel incurred in this transaction, subject to an aggregate cap of
$2,500.00, which the parties acknowledge has been added to the principal balance
of the Note; provided, however, that in the event the Company or the Investor
elects not to effect a Closing for any reason, the Company shall promptly pay
such expenses to the Investor in cash.  Except as provided in the immediately
preceding sentence, the Company and the Investor shall be responsible for paying
such party’s own fees and expenses (including legal expenses) incurred in
connection with the preparation and negotiation of this Agreement and the
closing of the transactions contemplated hereby.
 
(b)      Affirmative Covenants of the Company. Until all of the Company’s
obligations hereunder and the Note are paid and performed in full, or within the
timeframes set forth below, the Company shall comply with the following
affirmative covenants:
 
(i)      The Company will maintain and preserve in full force and effect its
existence as a corporation and comply with all reporting requirements of Rule
144, the Securities Act, and the Exchange Act.
 
(ii)      The Company shall comply in all material respects with all laws and
regulations applicable to its business.
 
(iii)     Within four business days following the date of this Agreement, the
Company shall file a current report on Form 8-K describing the terms of the
transactions contemplated by this Agreement, the Note, and the Transaction
Documents in the form required by the Exchange Act and attaching the material
transaction documents as exhibits to such filing.
 
(iv)     The Company shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any governmental entity or any other person) as may be reasonably
required by the Investor or desirable to carry out or to perform the provisions
of this Agreement or the Transaction Documents.

 
- 7 -

--------------------------------------------------------------------------------

 

 
(v)      The Company shall take all action reasonably necessary to at all times
have authorized, and reserved for the purpose of issuance, such number of shares
of Common Stock as shall be necessary to effect the full conversion of the Note
(the “Share Reserve”). If at any time the Share Reserve is insufficient to
effect the full conversion of the Note, the Company shall increase the Share
Reserve accordingly. If the Company does not have sufficient authorized and
unissued shares of Common Stock available to increase the Share Reserve, the
Company shall call and hold a special meeting of the shareholders within thirty
days of such occurrence, for the sole purpose of increasing the number of shares
authorized. The Company’s management shall recommend to the shareholders to vote
in favor of increasing the number of shares of Common Stock authorized.
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock.
 
(vi)      The Company shall promptly and in a timely fashion perform and honor
all demands, notices, requests and obligations that exist or may arise under
this Agreement or the other Transaction Documents.
 
(vii)     The Company shall furnish to the Investor so long as the Investor owns
shares of Common Stock, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) if not available on the SEC’s EDGAR
system, a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company and (iii) such other
information as may be reasonably requested to permit the Investor to sell such
securities pursuant to Rule 144 without registration.
 
(viii)    The Company’s Common Stock shall be listed or quoted for trading on
any of (a) the American Stock Exchange, (b) New York Stock Exchange, (c) the
Nasdaq Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC
Bulletin Board. The Company shall promptly secure the listing of all of the
securities upon each national securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed (subject to official
notice of issuance) and shall maintain such listing of all securities from time
to time issuable under the terms of the Transaction Documents.
 
(ix)      The Company shall not terminate its status as an issuer required to
file reports under the Exchange Act even if the Exchange Act or the rules and
regulations thereunder would otherwise permit such termination.
 
(x)       The Company agrees to permit the Investor to participate in
registrations of the Company’s securities for the Company’s own account (i.e.,
piggyback registrations) (which registration may include shares registered for
the benefit of others in addition to those registered for the Company’s own
account) and the shares of Common Stock issuable upon conversion of the Note
shall be deemed “registrable securities” or otherwise entitled to piggyback
registration rights.  If at any time prior to the repayment in full of the Note,
the Company files any registration statement under the Securities Act covering
the offer and sale of the Company’s securities, the Company shall give written
notice to the Investor at least sixty (60) days prior to the declaration of
effectiveness of such registration statement by the SEC and shall offer, in such
written notice, to include in such registration (and any related qualifications
including compliance with applicable state securities laws) and in any
underwriting involved therein, the Company’s securities issued to the Investor
upon conversion of the Note.  To the extent the registration involves an
underwriting, the Company shall so advise the Investor and the Investor’s right
to participate in such registration shall be conditioned upon the Investor’s
participation in the underwriting and inclusion of securities in the
underwriting.

 
- 8 -

--------------------------------------------------------------------------------

 

 
(xi)       In the event the Company, in violation of the covenants contained
herein, ever ceases to be a reporting company for purposes of the Exchange Act
for any period of time, then the Company, for so long as Rule 144 of the
Securities Act is not available to the Investor as an exemption from
registration, shall cause any of its shareholders who at such time are in
possession of Common Stock tradable under Section 3(a)(10) of the Securities Act
(“3(a)(10) Shares”) to cease to sell such such 3(a)(10) Shares.
 
(xii)    Use of Proceeds.  The Company shall use the proceeds from the sale of
the Note for the payment of certain of its liabilities and obligations.
 
(xiii)    The foregoing affirmative covenants and agreements shall survive the
Closing.
 
(c)      Negative Covenants of the Company. From and after the date hereof and
until all of the Company’s obligations hereunder and the Note are paid and
performed in full, the Company shall not:
 
(i)       Incur any new indebtedness for borrowed money without the prior
written consent of the Investor; provided, however the Company may incur
obligations under trade payables in the ordinary course of business consistent
with past practice without the consent of the Investor.
 
(ii)       Grant or permit any security interest (or other lien or other
encumbrance) in or on any of its assets.
 
(iii)      Enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate (as defined in the Securities Act) of the Company, or amend
or modify any agreement related to any of the foregoing, except on terms that
are no less favorable, in any material respect, than those obtainable from any
Person who is not an Affiliate of the Company.
 
8.      Miscellaneous.
 
(a)      Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investor.  Any such amendment, waiver, discharge or termination effected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under the Transaction Documents at the time outstanding
(including the Note) and each future holder of all such securities.
 
(b)      Governing Law; Venue. This Agreement and all actions arising out of or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to the
conflicts of law provisions of the State of Illinois or of any other
state.  With respect to any disputes arising out of or related to this
Agreement, the parties consent to the exclusive jurisdiction of, and venue in,
the state courts in Illinois (or in the event of exclusive federal jurisdiction,
the United States District Court Northern District of Illinois).
 
(c)      Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

 
- 9 -

--------------------------------------------------------------------------------

 

 
(d)      Successors and Assigns. Subject to the restrictions on transfer
described in Sections 8(e) and 8(f) below, the rights and obligations of the
Company and the Investor shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.
 
(e)      Registration, Transfer and Replacement of the Note. The securities
issuable under this Agreement shall be registered on the books and records of
the Company.  The Company will keep, at its principal executive office, books
for the registration and registration of transfer of the securities.  Prior to
presentation of the securities for registration of transfer, the Company shall
treat the person or entity in whose name the Securities are registered as the
owner and holder of the Securities for all purposes whatsoever, whether or not
the securities shall be overdue, and the Company shall not be affected by notice
to the contrary.  Subject to any restrictions on or conditions to transfer set
forth in the Note, the holder of the Note, at its option, may in person or by
duly authorized attorney surrender the same for exchange at the Company’s chief
executive office, and promptly thereafter and at the Company’s expense, except
as provided below, receive in exchange therefor one or more new Note(s), each in
the principal requested by such holder, dated the date to which interest shall
have been paid on the Note so surrendered or, if no interest shall have yet been
so paid, dated the date of the Note so surrendered and registered in the name of
such person or persons as shall have been designated in writing by such holder
or its attorney for the same principal amount as the then unpaid principal
amount of the Note so surrendered. Upon receipt by the Company of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of the Note and (a) in the case of loss, theft or
destruction, of indemnity reasonably satisfactory to it; or (b) in the case of
mutilation, upon surrender thereof, the Company, at its expense, will execute
and deliver in lieu thereof a new Note executed in the same manner as the Note
being replaced, in the same principal amount as the unpaid principal amount of
the Note and dated the date to which interest shall have been paid on the Note
or, if no interest shall have yet been so paid, dated the date of the Note.
 
(f)      Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Investor, which
consent may be withheld at the sole discretion of the Investor; provided,
however, that in the case of a merger, sale of substantially all of the
Company’s assets or other corporate reorganization, the Investor shall not
unreasonably withhold, condition or delay such consent.
 
(g)      Advice of Counsel. In connection with the preparation of this Agreement
and all other Transaction Documents, each of the Company, its shareholders,
officers, agents, and representatives acknowledges and agrees that the attorney
that prepared this Agreement and all of the other Transaction Agreements acted
as legal counsel to Investor only.  Each of the Company, its shareholders,
officers, agents, and representatives (i) hereby acknowledges that he/she/it has
been, and hereby is, advised to seek legal counsel and to review this Agreement
and all of the other Transaction Documents with legal counsel of his/her/its
choice, and (ii) either has sought such legal counsel or hereby waives the right
to do so.
 
(h)      Agent Liability.  Investor acknowledges and agrees that Dominick &
Dominick LLC assumes no responsibility or liability of any nature for the
accuracy, adequacy or completeness of any information provided to the Investor
concerning the Company, nor does Dominick & Dominick LLC make any representation
or warranty of any nature regarding the Company or its current and future
viability. Dominick & Dominick LLC is deemed to be a third party beneficiary of
this Agreement for the limited purpose of this Subsection 8(h).

 
- 10 -

--------------------------------------------------------------------------------

 

 
(i)      No Strict Construction. The language used in this Agreement is the
language chosen mutually by the parties hereto and no doctrine of construction
shall be applied for or against any party.
 
(j)      Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(k)     Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed, emailed or delivered to each party as follows:  (i) if to the Investor,
at the Investor’s address set forth below, or at such other address as the
Investor shall have furnished the Company in writing, or (ii) if to the Company,
at the Company’s address set forth below, or at such other address as the
Company shall have furnished to the Investor in writing.  All such notices and
communications shall be effective (a) when sent by Federal Express or other
overnight service of recognized standing, on the business day following the
deposit with such service; (b) when mailed, by registered or certified mail,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (c) when delivered by hand, upon delivery; and (d)
when faxed or sent by electronic mail, upon confirmation of receipt.


If to the Company:


Helix Wind, Corp.
c/o Ian Gardner
1848 Commercial Street
San Diego, California  92113


If to the Investor:


St. George Investments, LLC
Attn: John M. Fife
303 East Wacker Drive, Suite 301
Chicago, Illinois  60601


with a copy to (which shall not constitute notice):


Bennett Tueller Johnson & Deere, P.C.
Attn: Jonathan K. Hansen
3165 East Millrock Drive, Suite 500
Salt Lake City, Utah 84121
 
(l)      Severability of this Agreement. If any part of this Agreement is
construed to be in violation of any law, such part shall be modified to achieve
the objective of the parties to the fullest extent permitted by law and the
balance of this Agreement shall remain in full force and effect.
 
(m)      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.  Facsimile and email copies of
signed signature pages will be deemed binding originals.
 


 
 [Signature Page to Follow]

 
- 11 -

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.
 
Exhibits
Exhibit A – Note
Exhibit B – Opinion
Exhibit C – Confession
 



 
THE COMPANY:
 
 
HELIX WIND, CORP.,
 
a Nevada corporation
 
 
By:       /s/ Scott Weinbrandt      
 
Name:   Scott Weinbrandt
 
Title:     Chairman & President
         
THE INVESTOR:
     
ST. GEORGE INVESTMENTS, LLC,
 
an Illinois limited liability company
 
 
By:  /s/ John Fife                                            
 
John Fife, Manager





 



 
- 12 -

--------------------------------------------------------------------------------

 
